Citation Nr: 9913330	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for ischemic heart 
disease.  

2. Entitlement to service connection for arthritis of 
multiple joints.  

3.   Entitlement to an evaluation in excess of 10 percent for 
the residuals of frostbitten feet.  

4.   Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


REMAND

The veteran had active duty from March 1943 to December 1945.  
He was a prisoner of war for nine months.  

This matter was previously remanded by the Board of Veterans' 
Appeals (the Board) in October 1997.  The Regional Office 
(RO) was directed to perform examinations to ascertain, to 
the extent possible, whether the veteran has ischemic heart 
disease, and whether the osteoarthritis noted in the 
veteran's medical records is of degenerative origin or of 
traumatic origin.  Furthermore, additional medical 
information was required to ascertain the symptomatology 
attributable to the veteran's service-connected residuals of 
frostbitten feet, rated 10 percent disabling since 1994.  
Finally, the Board sought recent treatment records so that it 
could assess the current level of disability attributable to 
the veteran's service connected irritable bowel syndrome, 
rated 10 percent disabling since 1994.  

The claims folder does contain VA outpatient treatment 
records obtained on remand, some of which reflect treatment 
as recently as late March 1998, but does not contain a copy 
of the letter sent to the veteran notifying him of the date, 
time and location of the medical examinations scheduled 
pursuant to the Board's 1997 remand.  A notation on a 
document in the claims folder indicates that the examinations 
were scheduled for March 17, 1998, and that they were 
canceled by the veteran.  Similarly, the Supplemental 
Statement of the Case dated in August 1998 reports that on 
March 5, 1998, the veteran called and canceled the scheduled 
VA examinations.  There is no indication that he requested 
that they be rescheduled.  The claims folder also contains a 
document entitled "Compensation and Pension Exam Inquiry" 
that reports the examinations had been canceled and "VETERAN 
WITHDREW CLAIM".  In the written arguments submitted on the 
veteran's behalf in January and April 1999, no mention is 
made of a withdrawal of the claim by veteran.  Indeed, the 
tenor of those communications is that the representatives 
believes that the appeal had not been withdrawn by the 
veteran.

It is not clear to the Board whether the veteran has 
withdrawn his appeal.  To do so, he must submit a written 
document expressing his desire to withdraw the appeal 
pursuant to 38 C.F.R. § 20.204(c) (1998).  There is no such 
writing in the claims folder at this time, but the Board 
notes the information on the Compensation and Pension Exam 
Inquiry to that effect, and before proceeding with 
consideration of this appeal, must ascertain whether the 
veteran has, in fact, withdrawn his appeal.  

If the veteran has not withdrawn his appeal, VA has a duty to 
assist a veteran who has presented a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991).  When the Board remands a 
matter for additional development of a well-grounded claim, 
the veteran is entitled to have VA take that action on 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this 
case, the Board cannot ascertain from the record on appeal 
whether VA has taken all necessary steps to obtain the 
medical evidence sought by the Board on remand.  

When a medical examination has been scheduled in an attempt 
to fulfill VA's duty to assist, the veteran has a 
responsibility to cooperate with the conduct of that 
examination, as the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran is 
reminded that, if he has not withdrawn his appeal, and if he 
wants the VA to adjudicate his appeal based on complete 
medical information he must cooperate with VA as it attempts 
to afford him the examinations necessary to help him 
establish entitlement to service connection and to the 
ratings appropriate for his service-connected disabilities.  
If he does not assist VA in that regard, his claims for 
service connection can be decided based on the evidence now 
of record, and his increased rating claims can be denied.  
Accordingly, if the veteran does not appear for the 
examination, and if he does not make a showing of good cause 
for his failure to appear, VA may deny claims for increased 
ratings and may adjudicate service connection claims based on 
the medical evidence of record.  38 C.F.R. § 3.655 (1998).  

The veteran's service-connected residuals of frostbitten feet 
are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122, cold 
injury residuals.  The Board notes that the VA criteria for 
rating cardiovascular disorders, including cold injury 
residuals (38 C.F.R. § 4.104, Diagnostic Code 7122), were 
revised, effective January 12, 1998. The RO has not 
considered the new criteria in its evaluation of the 
veteran's claim for an increased rating for his service-
connected residuals of frostbite of feet.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
See also VAOPGCPREC 11-97 (March 25, 1997).  The Court's 
holding in Karnas requires that in all cases VA fully 
adjudicate a veteran's claim under both the new and old law 
and regulation to determine the extent to which each may be 
favorable to the veteran. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should ascertain whether the 
veteran wishes to withdraw his appeal.  
If he has, documentation in accordance 
with 38 C.F.R. § 20.204(c) (1998) 
should be associated with the claims 
folder.  No further action will be 
required pursuant to this remand if it 
is established that the veteran has 
withdrawn his appeal as to all issues.  

2. If the veteran has not withdrawn his 
appeal, the RO should associate with 
the claims folder documentation of all 
correspondence, telephone 
conversations, and any other 
communication with the veteran 
regarding scheduling and then 
canceling the examinations previously 
scheduled for March 1998, if such 
presently exists. 

3. With the veteran's assistance and 
consent, where necessary, the RO 
should obtain copies of any additional 
private or VA treatment records for 
the disabilities at issue which are 
not already contained in the claims 
folder.

4. The veteran should be provided an 
examination by an appropriate 
specialist to ascertain whether he has 
ischemic heart disease.  The veteran's 
claims folder must be provided to the 
VA physician for review and 
evaluation.  The examiner's attention 
is directed to previous VA 
examinations of the heart completed in 
May 1994 and again in November 1996.  
The examiner's attention is also 
directed to Veterans Benefits 
Administration Circular 21-97-1, which 
has been inserted in the claims file 
for review.  The examiner is requested 
provide an opinion as to whether or 
not the veteran has ischemic heart 
disease.  The examiner is requested to 
indicate whether any ischemic heart 
disease identified is consistent with 
the veteran's status as a POW from 
World War II or whether other 
etiological origins are indicated.  
The examiner also is requested to 
express an opinion as to the etiology 
of any swelling of the lower 
extremities noted on examination.  The 
examination report should be 
associated with the veteran's claims 
folder.

5. The veteran should be provided an 
examination to identify the symptoms 
and manifestations of the veteran's 
service-connected residuals of 
frostbitten feet.  If deemed to be 
medically appropriate, this 
examination may be by the same 
physician who conducts the examination 
of the veteran's heart disability.  
The veteran's claims folder must be 
provided for evaluation and review 
prior to the conduct of any 
examination.  The physician is 
requested to provide specific and 
detailed findings of whether or not 
the veteran has any swelling of the 
ankles and feet, chilblains, 
discoloration, discernible pulses, 
abnormal foot temperature.  Any 
additional symptoms  pertaining to 
frostbitten feet should be identified.  
This examiner is also requested to 
express an opinion as to the etiology 
of any swelling of the ankles or feet.  
The examination report should be 
associated with the veteran's claims 
folder.

6. The veteran should be provided a VA 
examination by an appropriate 
specialist to ascertain whether his 
osteoarthritis is of degenerative or 
traumatic origin.  The veteran's 
claims folder should be provided for 
review by the examiner prior to the 
conduct of any examination.  The 
examining physician should request the 
veteran to identify each and every 
joint he specifically claims is 
affected by traumatic arthritis 
residual to status as a POW during 
World War II.  The examining physician 
is requested to examine each joint 
identified, including all necessary 
testing including but not limited to 
x-ray studies, and to provide an 
opinion regarding each joint as to 
whether in the examiner's sound 
medical reasoning and in the 
consideration of all evidence of 
record, the arthritis is of traumatic 
origin or degenerative origin.  For 
those joints in which the examiner 
concludes the arthritis is of 
traumatic origin, the examiner should 
opine, based on sound medical 
reasoning and in consideration of all 
the evidence of record, whether the 
trauma that caused the arthritis was 
experienced during the veteran's 
status as a POW.  For those joints in 
which the examiner concludes, based on 
sound medical reasoning and in 
consideration of all the evidence of 
record, the arthritis is not traumatic 
in origin, whether the arthritis is 
attributable to an injury or disease 
incurred in service not associated 
with the veteran's time as a POW.  The 
examination report should be 
associated with the veteran's claims 
folder.

7. The veteran should be provided a VA 
gastroenterology examination.  The 
veteran's claims folder should be 
provided for review by the VA 
physician prior to the conduct of any 
examination.  After a review of the 
claims folder and the conduct of an 
examination, the examiner should fully 
describe all symptomatology 
attributable to the veteran's 
irritable bowel syndrome, including 
but not limited to the frequency of 
any episodes of bowel disturbance with 
abdominal distress.  The examination 
report should be associated with the 
veteran's claims folder.  

8. Documentation of all correspondence, 
telephone conversations, and any other 
communication with the veteran 
regarding scheduling or rescheduling 
the above-referenced examinations 
pursuant to this remand must be 
associated with the claims folder. 

9. The RO should then readjudicate the 
veteran's claim, applying all relevant 
law, regulations and Court decisions, 
with due consideration given to VA's 
duty under Karnas, discussed above.  
If the claim remains denied, in whole 
or in part, the RO should provide a 
Supplemental Statement of the Case to 
the veteran and his representative, 
who should be given an appropriate 
amount of time in which to respond.  
To the extent that any law or 
regulation has changed during the 
course of this appeal, the RO should 
insure that the veteran is provided 
with both the former and current law 
and regulation.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

While this case is in remand status, the veteran and his 
representative may submit additional evidence and argument on 
the appealed issues.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  







In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



